Citation Nr: 1418715	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  12-20 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for bilateral shin splints.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1986 to May 1986, January 1987 to January 1990, and January 1991 to March 1991.  
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the Veteran's claim of entitlement to service connection for bilateral shin splints.  Jurisdiction of the matter has since been transferred to the RO in  Sioux Falls, South Dakota.

Although the Veteran initially requested a videoconference hearing, he withdrew that request in April 2014.    

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran requested that the issue of service connection for bilateral shin splints be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for service connection for bilateral shin splints have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2013).

In an April 2014 letter, the Veteran's representative stated that the Veteran was requesting to withdraw his appeal as to the issue of service connection for bilateral shin splints.  Because the Veteran has clearly indicated his wish to withdrawal the issue of service connection for bilateral shin splints, there remain no allegation of errors of fact or law for appellate consideration.  See 38 C.F.R. § 20.204 (2013).  Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Accordingly, the Board does not have jurisdiction to review this issues and it is therefore dismissed.


ORDER

Entitlement to service connection for bilateral shin splints is dismissed.





____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


